Citation Nr: 1817766	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  15-19 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss, and if so, whether the Veteran is entitled to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for tinnitus, and if so, whether the Veteran is entitled to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1942 to December 1945.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims addressed herein were previously denied by the Board in February 2012. 

In January 2018, the Veteran appeared for and testified in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  At that hearing, he waived his right to have the Agency of Original Jurisdiction (AOJ) review and consider any newly submitted evidence prior to the Board's adjudication of this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A February 2012 Board decision denied service connection for bilateral hearing loss and tinnitus.

2.  Evidence received more than one year since that February 2012 Board decision is new, neither cumulative nor redundant of the evidence that was already of record, and raises a reasonable possibility of substantiating both of the Veteran's claims.

3.  The preponderance of the evidence indicates that the Veteran currently has hearing loss, for VA purposes, and there is at least an approximate balance of positive and negative evidence regarding the existence of in-service noise exposure and a nexus between said noise exposure and his current bilateral hearing loss.

4.  The preponderance of the evidence indicates that the Veteran currently has tinnitus, and there is at least an approximate balance of positive and negative evidence regarding the existence of in-service noise exposure and a nexus between said noise exposure and his current tinnitus.


CONCLUSIONS OF LAW

1. The February 2012 Board decision denying service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2. The criteria to reopen the claim of entitlement to service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the aforementioned February 2012 decision, the Board denied service connection for bilateral hearing loss and tinnitus on the basis that the available evidence did not show that the Veteran's hearing loss and tinnitus are related to his military service.  Relevant evidence received since that February 2012 Board decision includes: additional VA medical records and the Veteran's oral testimony at a January 2018 Travel Board hearing and the transcript of that hearing.  This newly received evidence is material because it pertains to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss and tinnitus; namely, the existence of in-service noise exposure and the nexus between the Veteran's hearing loss and his military service.  In the Board's view, this evidence is new, material, and meets the "low threshold" requirement of raising a reasonable possibility of substantiating the Veteran's claim.  Thus, the Board finds that the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.

The Board finds, after review of all evidence of record, that the preponderance of the evidence indicates that the Veteran currently has hearing loss, per 38 C.F.R. § 3.385, and tinnitus, and that there is at least an approximate balance of positive and negative evidence regarding the existence of in-service noise exposure and a nexus between said noise exposure and his current bilateral hearing loss and tinnitus.  There are no service treatment records or personnel records available that refute the Veteran's claim that he was a rifleman for over a year or his claim of in-service noise exposure.  Finally, there is a letter from one VA physician (August 2010) indicating that the Veteran's hearing loss and tinnitus are related to his military service.  While two VA examination opinions (January and June of 2011) indicate the contrary, the combination of the one positive opinion along with the Veteran's highly credible in-service noise exposure history render these claims at least in equipoise and support a grant of service connection for both bilateral hearing loss and tinnitus.  38 C.F.R. § 3.303.  In summary, the claims, now reopened, are granted in full.













ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened.

The claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


